DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 26, and 30-34 objected to because of the following informalities:  
Regarding claim 11, “the ink infeed” in lines 1-2 lacks a proper antecedent basis.
Regarding claim 26, “which register mark” in line 2 lacks a proper antecedent basis.
Regarding claim 30, “said flexographic printing press” in line 2 lacks a proper antecedent basis.
Regarding claim 33, “the flexographic printing press” in line 2 lacks a proper antecedent basis.
Further regarding claim 33, “the system” in line 2 lacks a proper antecedent basis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least two flexographic printing units being embodied as dual printing units with a central impression cylinder of claim 29 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the specification fails to disclose how the energy consumption of the flexographic printing press is set, including any steps or structure used to set the energy consumption, leading one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is not clear what energy consumption of the flexographic printing press is being referred to, or what structure is used to control energy consumption of the flexographic printing press, thereby making the scope of the claim indefinite.
Regarding claim 26, the phrase “is printed in which the flexographic printing unit to configure a register controller of the flexographic printing press” appears to be missing one or more words and/or punctuation marks that would make the meaning of the phrase plain and clear. To expedite prosecution, the examiner will attempt to interpret the scope of the claim to the best of their ability.

Applicant should note that while claim 13 is not rejected under 35 U.S.C. §§ 102 or 103, the claim is rejected under 35 U.S.C. § 112, and is not otherwise allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-19, 21-24, 27, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitelaw et al., US 2010/0018419 A1 (hereinafter Whitelaw).
Regarding claim 1, Whitelaw teaches a method of operating a flexographic printing press (10, Fig. 1), the flexographic printing press having a printing cylinder carrying a sleeve (90, Fig. 4) with at least one flexographic printing forme (26, Fig. 1) or a flexographic printing cylinder, and an impression cylinder (12, Fig. 1), wherein the sleeve being marked with an ID (“an RFID chip is incorporated in the roller, and the mounting rack comprises a write head for writing the pertinent data into the RFID chip on the roller. Correspondingly, each mounting site in the printing press includes a read head which is capable of reading the data from the RFID chip when the roller is mounted in the printing press,” ¶ 0030) and at least one parameter of the flexographic printing press being set (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089), which comprises the steps of:
printing via the flexographic printing press on paper, cardboard, paperboard, foil, or a composite material (20, Fig. 1), detecting the ID in a flexographic printing unit of the flexographic printing press or in the flexographic printing press (“an RFID chip is incorporated in the roller, and the mounting rack comprises a write head for writing the pertinent data into the RFID chip on the roller. Correspondingly, each mounting site in the printing press includes a read head which is capable of reading the data from the RFID chip when the roller is mounted in the printing press,” ¶ 0030; read/write head 52a, Figs. 1 and 2);
transmitting data saved in association with the ID to the flexographic printing unit or to the flexographic printing press (via read/write head 52a and controller 50, Fig. 2); and
using the data in a process of setting the at least one parameter (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 2, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the setting includes controlling, namely in a closed control loop (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089; Fig. 2 shows the control loop of 50, 52a, 66, and 72).
Regarding claim 3, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the ID is an unambiguous identifier of the sleeve (“the RFID chip may be programmed already in the manufacturing process for the anilox roller and may include such data as cell count angle and cell volume, all which are transferred to the printing machine and displayed for operator information and possible offset adjustments to the calculated printing position with respect to the impression adjustment,” ¶ 0099).
Regarding claim 4, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches which further comprises determining the ID and the data in a measuring device which is separate from the flexographic printing press and saved in association with the ID (measuring device 24, Fig. 1).
Regarding claim 5, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are obtained in a contactless way (laser hear 44, Fig. 1).
Regarding claim 6, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are provided by a digital computer and/or by a digital memory of a prepress department (digital prepress is necessarily inherent to provide data for engraving plate 26, which engraving contains the data read by 44 and transmitted to computer 40 and written to RFID 96 by write head 98, Figs. 1 and 2).
Regarding claim 7, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are saved on a digital computer and/or in a digital memory outside the flexographic printing press (40, Fig. 1).
Regarding claim 8, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the flexographic printing press transmits the data to the digital computer and/or the digital memory (52a transmits to 50, Fig. 2).
Regarding claim 9, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data comprises: data about a dot density of the flexographic printing forme, including on a location-dependent density of printing elevations of the flexographic printing forme or data computationally derived therefrom (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 10, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when a dynamic setting of a contact pressure between the printing cylinder and the impression cylinder and/or between the printing cylinder and an anilox roller is set (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 11, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when the ink infeed is set (ink infeed is dependent upon the topography of the plate, such that enough ink is fed to ink the plate, and not too much ink is fed to overwhelm the plate, and the topography data represents the print area of the plate that controls how much ink needs to be fed to the plate, Fig. 1).
Regarding claim 14, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when a preset value for a consumption of flexographic printing ink is set (ink infeed is dependent upon the topography of the plate, such that enough ink is fed to ink the plate, and not too much ink is fed to overwhelm the plate, and the topography data represents the print area of the plate that controls how much ink needs to be fed to the plate, Fig. 1).
Regarding claim 15, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when a preset value for a selection of an anilox roller is set (anilox roller selection is dependent upon how much ink is necessary, which depends upon the topography of the plate, and various anilox rollers are anticipated, “the RFID chip may be programmed already in the manufacturing process for the anilox roller and may include such data as cell count angle and cell volume, all which are transferred to the printing machine and displayed for operator information and possible offset adjustments to the calculated printing position with respect to the impression adjustment,” ¶ 0099).
Regarding claim 16, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data comprise: plate type and/or plate-specific data of the flexographic printing forme embodied as a flexographic printing plate (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed,” ¶ 0089).
Regarding claim 17, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when a preset value for a selection of CMYK colors and/or spot colors is set (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed,” ¶ 0089 – the topography of each plate for each color dictates how much ink of each color is necessary for the final printed product).
Regarding claim 18, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data include: gaps, gap patterns, cylinder bounce pattern and/or data computationally derived therefrom on machine speeds that are critical in terms of vibration and/or on rotary cylinder speeds that are critical in terms of vibration (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed,” ¶ 0089 – the topography includes all of this data, as this data is based upon the topography of the plate 26).
Regarding claim 19, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches wherein the data are used when a machine speed is set ((speed is dependent upon the topography of the plate, such that there is enough time to feed to ink the plate, and the topography data represents the print area of the plate that controls how fast ink needs to be fed to the plate, Fig. 1).
Regarding claim 21, Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Whitelaw also teaches obtaining further data which includes: positional data of a register mark of the flexographic printing forme (38 reports position of register mark 36, Fig. 4; “The position data defining this reference point are stored in a control unit 40 of the mounter 24,” ¶ 0068).
Regarding claim 22, Whitelaw teaches the invention of claim 21, as set forth in the rejection of claim 21 above. Whitelaw also teaches wherein the further data about the register mark are used when a color register is set (“When the new rollers have been mounted, the set data are read from the pertinent RFID chips, the side register and the longitudinal register are adjusted while the rollers are at standstill and are still shifted away from the web, and then a simple command is sufficient to lift-off the printing cylinders that have heretofore been operative and to shift the printing cylinders of the five new colour decks to the pre-calculated set positions, so that images of the new job will instantaneously be printed onto the running web in good quality,” ¶ 0037).
Regarding claim 23, Whitelaw teaches the invention of claim 21, as set forth in the rejection of claim 21 above. Whitelaw also teaches wherein the further data which are specific to a print job are used when settings are made (“The RFID chip may also store relevant rigidity or resiliency properties of the roller, e.g. a hardness of a rubber or polymer layer of the roller, preferably differentiated for the drive side and the operating side of the printing press,” ¶ 0032).
Regarding claim 24, Whitelaw teaches the invention of claim 21, as set forth in the rejection of claim 21 above. Whitelaw also teaches wherein the further data which are specific to the flexographic printing press are used when settings are made (“When the new rollers have been mounted, the set data are read from the pertinent RFID chips, the side register and the longitudinal register are adjusted while the rollers are at standstill and are still shifted away from the web, and then a simple command is sufficient to lift-off the printing cylinders that have heretofore been operative and to shift the printing cylinders of the five new colour decks to the pre-calculated set positions, so that images of the new job will instantaneously be printed onto the running web in good quality,” ¶ 0037).
Regarding claim 27, Whitelaw teaches a flexographic printing press, comprising:
at least one flexographic printing unit (10, Fig. 1) containing a printing cylinder (18, Fig. 1) carrying a sleeve (90, Fig. 4) marked with an ID (96, Fig. 4) and having at least one flexographic printing forme (26, Fig. 1) or a flexographic printing cylinder, an impression cylinder (12, Fig. 1), and an anilox roller (18, Fig. 1);
a device for detecting the ID of said sleeve (52a, Fig. 2); and
the flexographic printing press configured to:
print on paper, cardboard, paperboard, foil, or a composite material (20, Fig. 1);
detect said ID in said flexographic printing unit using said device for detecting the ID of said sleeve (52a, Fig. 2);
transmit data saved in association with the ID to said flexographic printing unit or to the flexographic printing press; and using the data in a process for setting at least one parameter of the flexographic printing press (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Regarding claim 30, Whitelaw teaches a system, comprising:
said flexographic printing press according in claim 27 (as set forth in the rejection of claim 27 above);
a measuring device for measuring a dot density of said flexographic printing forme (24, Fig. 1); and
said sleeve being marked with a machine-readable ID as said ID (96, Fig. 4).
Regarding claim 31, Whitelaw teaches the invention of claim 30, as set forth in the rejection of claim 30 above. Whitelaw also teaches wherein the ID is an unambiguous identifier of said sleeve (“The set data that are derived in the scanning step and are written into the RFID chip may be raw data that include, for example, an angular and an axial offset of the printing pattern relative to the reference mark, data specifying the overall geometrical shape of the roller surface, e.g. its eccentricity and conicity, and data specifying the average image density of the image to be printed,” ¶ 0031).
Regarding claim 32, Whitelaw teaches the invention of claim 30, as set forth in the rejection of claim 30 above. Whitelaw also teaches wherein said measuring device transmits the dot density or data derived therefrom indirectly to said flexographic printing forme together with the ID in that the dot density or the data derived therefrom is buffered and accessed by the flexographic printing press for a printing operation using said flexographic printing forme and/or said sleeve (“Based on the properties of the ink and the properties of the web 20 and on the topography data relating to the average optical density of the image to be printed, it is possible to determine a target line pressure with which the printing cylinder 18 should be pressed against the web. Then, based on the topography data that specifies the geometrical shape of the print surface defined by printing cylinder 18 and based on the above-mentioned calibration data, it is possible to determine target values for the X'-positions to which the actuators 66 and 72 shall be set in order to obtain an optimal line pressure,” ¶ 0089).
Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievers et al., US 2019/0351688 A1 (hereinafter Sievers).
Regarding claim 33, Sievers teaches a sleeve (200, Fig. 2A) for a flexographic printing forme for use in a method according to claim 1 or in the flexographic printing press according claim 27 or in the system according to claim 30 (these are all intended uses of the sleeve, and are not capable of patentably distinguishing the sleeve over otherwise structurally identical sleeves, as set forth in MPEP § 2114(II)), the sleeve comprising:
a mark with a machine-readable ID, wherein said machine-readable ID is read out by a machine and saved on a computer to be accessed (“The means for providing the indicia may comprise a computer programmed with instructions for embedding information into a code, such as a 2-dimensional code such as a QR code, a barcode, or any machine readable code known in the art, as well as a computer programmed with instructions for providing information formatted for embedding into a magnetic stripe or into a chip, such as an RFID chip, capable of being read by any reader known in the art,” ¶ 0023).
Regarding claim 34, Sievers teaches the invention of claim 33, as set forth in the rejection of claim 33 above. Sievers also teaches wherein said mark with said machine-readable ID is made using a marking means different from an RFID tag (plate 200 is marked in Fig. 2A by the marker that marks mark 214).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw in view of Schwab, US 2019/0016111 A1 (hereinafter Schwab).
Regarding claim 12:
Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Whitelaw does not teach wherein the data are used when a dryer of the flexographic printing press is set.
Schwab teaches that driers are advantageous for drying ink printed on a substrate (“a drier is provided downstream of every double printing station. An advantage of this configuration is that once ink has been applied, the applied amount of ink may be dried completely, allowing the web of printing material to be diverted in a trouble-free way without smearing,” ¶ 0011).
The examiner takes Official Notice that it is well-known to match the power and/or amount of drying provided by a dryer with the amount of substance or material that needs to be dried. For example, even a layperson who has used a clothes dryer in a domestic environment knows that the dryer has settings for an amount of heat and a drying time.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to add the dryer of Schwab, because Schwab teaches that a drier is advantageous for drying ink printed on a substrate, and further, to operate the dryer at a setting appropriate to sufficiently dry the ink on the substrate 20, thereby resulting in wherein the data are used when a dryer of the flexographic printing press is set.
Regarding claim 20:
Whitelaw teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Whitelaw does not teach wherein the data are used when a preset value for a selection of activated and deactivated emitters of a dryer is set.
Schwab teaches that driers are advantageous for drying ink printed on a substrate (“a drier is provided downstream of every double printing station. An advantage of this configuration is that once ink has been applied, the applied amount of ink may be dried completely, allowing the web of printing material to be diverted in a trouble-free way without smearing,” ¶ 0011).
The examiner takes Official Notice that it is well-known to match the power and/or amount of drying provided by a dryer with the amount of substance or material that needs to be dried. For example, even a layperson who has used a clothes dryer in a domestic environment knows that the dryer has settings for an amount of heat and a drying time, which setting affect the activation and deactivation of the heat emitting element of the dryer.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to add the dryer of Schwab, because Schwab teaches that a drier is advantageous for drying ink printed on a substrate, and further, to operate the dryer at a setting appropriate to sufficiently dry the ink on the substrate 20, thereby resulting in wherein the data are used when a preset value for a selection of activated and deactivated emitters of a dryer is set.
Regarding claim 26, the combination of Whitelaw and Schwab teaches the invention of claim 20, as set forth in the rejection of claim 20 above. The combination of Whitelaw and Schwab also teaches using obtained data to computationally determine which register mark of a register mark configuration is printed in which the flexographic printing unit to configure a register controller of the flexographic printing press (Whitelaw: “When the new rollers have been mounted, the set data are read from the pertinent RFID chips, the side register and the longitudinal register are adjusted while the rollers are at standstill and are still shifted away from the web, and then a simple command is sufficient to lift-off the printing cylinders that have heretofore been operative and to shift the printing cylinders of the five new colour decks to the pre-calculated set positions, so that images of the new job will instantaneously be printed onto the running web in good quality,” ¶ 0037).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw.
Regarding claim 28:
Whitelaw teaches the invention of claim 27, as set forth in the rejection of claim 27 above, including a flexographic printing unit containing a printing cylinder carrying a sleeve with at least one further flexographic printing forme, a impression cylinder, a anilox roller, and a device for detecting the ID of said further sleeve; and wherein said device for detecting the ID is a component part of said flexographic printing unit (as set forth in the rejection of claim 27 above).
Whitelaw does not teach a further flexographic printing unit containing a further printing cylinder carrying a further sleeve with at least one further flexographic printing forme, a further impression cylinder, a further anilox roller, and a further device for detecting the ID of said further sleeve.
It has been held that mere duplication of parts is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2144.04(VI)(B).
In this instance, one having ordinary skill in the art could easily duplicate the printing system of Fig. 1 to perform additional printing operations on web 20 upstream or downstream of printing system 10, if the operator chose to print substrate 20 with images that require more than the number of ink colors possible with a single instance of printing system 10. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to add a second printing unit 10, because this would advantageously allow printing of substrate 20 if it is deemed necessary to print an image requiring more printing units than are available in a single printing unit 10, thereby resulting in a further flexographic printing unit containing a further printing cylinder carrying a further sleeve with at least one further flexographic printing forme, a further impression cylinder, a further anilox roller, and a further device for detecting the ID of said further sleeve, and wherein said device for detecting the ID is a component part of said flexographic printing unit.
Regarding claim 29, Whitelaw the invention of claim 28, as set forth in the rejection of claim 28 above. Whitelaw also teaches wherein said at least one flexographic printing unit is one of at least two flexographic printing units being embodied as dual printing units with a central impression cylinder and every dual printing unit includes said device for detecting the ID of a respective sleeve (central impression cylinder 12 and dual units A and B, Fig. 1, each containing their own instance of readers 52 and 52a).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 25, the claim is directed to a nonobvious difference over US 2010/0018419 A1. The claim comprises recording at least one image of a surface of the sleeve or of multiple sleeves with the at least one flexographic printing forme by means of a camera, subjecting the at least one image to digital image processing to localize at least one or at least two register marks in terms of their x-y position, and automating a configuration of a register controller for a detection of the register marks using x-y positional data of register marks, and, in the examiner’s opinion, it would not have been obvious to modify 2010/0018419 A1 to replace the extant registration system with the claimed registration system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loddenkoetter, US 20140251169 A1, discloses a method of measuring the surface of a roller (with sensors 15, 16, Fig. 1), to control the pressure of roller 6 against roller 9, but does not teach all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
26 September 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853